Thomas S. Waldo
Olivia Glasscock
EARTHJUSTICE
325 Fourth Street
Juneau, AK 99801
T: 907.586.2751
E: twaldo@earthjustice.org
E: oglasscock@earthjustice.org

Attorneys for Plaintiffs Southeast Alaska Conservation Council; Alaska Rainforest
Defenders; Center for Biological Diversity; Sierra Club; Defenders of Wildlife; Alaska
Wilderness League; National Audubon Society; and Natural Resources Defense Council.


                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF ALASKA

 SOUTHEAST ALASKA CONSERVATION                       )
 COUNCIL; ALASKA RAINFOREST                          )
 DEFENDERS; CENTER FOR BIOLOGICAL                    ) Case No. 1:19-cv-00006-SLG
 DIVERSITY; SIERRA CLUB; DEFENDERS OF                )
 WILDLIFE; ALASKA WILDERNESS LEAGUE;                 )
 NATIONAL AUDUBON SOCIETY; and                       )
 NATURAL RESOURCES DEFENSE COUNCIL,                  )
                                                     )
           Plaintiffs,                               )
                                                     )
                    v.                               )
                                                     )
 UNITED STATES FOREST SERVICE;                       )
 UNITED STATES DEPARTMENT OF                         )
 AGRICULTURE; DAVID SCHMID, in his                   )
 official capacity as United States Forest Service   )
 Region 10 Regional Forester; and EARL               )
 STEWART, in his official capacity as Forest         )
 Supervisor for the Tongass National Forest,         )
                                                     )
           Defendants.                               )

                   NOTICE OF SUPPLEMENTAL AUTHORITY
                   PURSUANT TO LOCAL CIVIL RULE 7.1(d)(1)




         Case 1:19-cv-00006-SLG Document 31 Filed 12/23/19 Page 1 of 4
       Pursuant to Local Civil Rule 7.1(d)(1), Plaintiffs provide notice of a pertinent and

significant decision issued by the Ninth Circuit Court of Appeals subsequent to the

completion of briefing: Protect Our Communities Foundation v. Lacounte, 939 F.3d

1029 (9th Cir. 2019). Exhibit 1.

       Protect Our Communities Foundation addresses the requirements of a site-specific

environmental impact statement (EIS) under the National Environmental Policy Act

(NEPA) and compares them to those of a programmatic statement: “[A] site-specific

project demands site-specific analysis. Agencies cannot rely on a general discussion in a

programmatic EIS or other document to satisfy its NEPA obligations for a site-specific

action.” Id. at 1039. The court upheld the site-specific EIS at issue, because “[t]he

details of the project were known, and the EIS specifically addressed its environmental

impacts. . . .” Id.

       This decision is pertinent to the arguments in Plaintiffs’ Opening Brief, Doc 10 at

22-36, and Plaintiffs’ Reply Brief, Doc. 19 at 6-17.




Southeast Alaska Conservation Council et al. v. U.S. Forest Service et al.,                   1
Case No. 1:19-cv-00006-SLG


         Case 1:19-cv-00006-SLG Document 31 Filed 12/23/19 Page 2 of 4
       Respectfully submitted this 23rd day of December 2019.

                                  s/ Olivia Glasscock
                                  Olivia Glasscock (AK Bar No. 1809072)
                                  Thomas S. Waldo (AK Bar No. 9007047)
                                  EARTHJUSTICE

                                  Attorneys for Southeast Alaska Conservation
                                  Council; Alaska Rainforest Defenders;
                                  Center for Biological Diversity; Sierra Club;
                                  Defenders of Wildlife; Alaska Wilderness
                                  League; National Audubon Society; and
                                  Natural Resources Defense Council.




Southeast Alaska Conservation Council et al. v. U.S. Forest Service et al.,       2
Case No. 1:19-cv-00006-SLG


         Case 1:19-cv-00006-SLG Document 31 Filed 12/23/19 Page 3 of 4
             CERTIFICATE OF COMPLIANCE WITH WORD LIMIT

       I certify that this brief contains 156 words, excluding items exempted by Local

Civil Rule 7.4(a)(4), and complies with the word limit of Local Civil Rule 7.4(a)(1).

       Respectfully submitted this 23rd day of December, 2019.

                                  s/ Olivia Glasscock
                                  Olivia Glasscock




Southeast Alaska Conservation Council et al. v. U.S. Forest Service et al.,              3
Case No. 1:19-cv-00006-SLG


         Case 1:19-cv-00006-SLG Document 31 Filed 12/23/19 Page 4 of 4
